Argued April 8, 1929.
Appellant was convicted of fornication and bastardy. He offered no evidence on the trial, taking the position that the testimony of the Commonwealth's witness, Mary Holewinski, with respect to the alleged act or acts of fornication, was so contradictory as to be insufficient and incompetent to sustain a verdict of guilty. *Page 570 
The girl was of low mentality, uneducated and had had little schooling. She was easily confused and under the cross-examination of defendant's counsel made answers, which if she understood the questions, were inconsistent with the defendant's guilt; but the sympathetic and tactful examination by the court which followed apparently reassured the witness and thereafter there was no uncertainty or contradiction in her testimony.
We agree with the learned court below that the case was for the jury.
The assignments of error are overruled. The judgment is affirmed, and it is ordered that the appellant, Joseph L. Severa, appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence, or any part of it, which had not been performed at the time the appeal in this case was made a supersedeas.